
	
		II
		112th CONGRESS
		1st Session
		S. 814
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mr. Manchin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the public disclosure of audits conducted with
		  respect to entities receiving funds under title X of the Public Health Service
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Title X Transparency and
			 Verification Act.
		2.Public
			 disclosure of audit resultsThe Secretary of Health and Human Services
			 shall provide for the disclosure, on the Internet website of the Department of
			 Health and Human Services, of the results of any audit conducted under title X
			 of the Public Health Service Act (42 U.S.C. 300 et seq.) concerning any entity
			 that receives funds for activities under such title.
		
